COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ramesh Kapur, dba AIC Management Company v. Winfield II
                          Owners Association Inc., Randall Management Inc., and Casey
                          Lambright

Appellate case number:    01-16-00019-CV

Trial court case number: 2014-45991

Trial court:              270th District Court of Harris County

        We dismissed this appeal by memorandum opinion issued on June 9, 2016, because
appellants had failed to make arrangements to pay for the clerk’s record and had not responded
to our notice. On June 15, 2016, appellants filed a motion for rehearing, stating that they had
now paid for the clerk’s record and asked that we reinstate the appeal. On June 16, 2016, the
clerk’s record was filed. We requested a response to appellants’ motion for rehearing and
appellees have filed a response, noting their opposition.
        We grant the motion for rehearing, withdraw our opinion and judgment of June 9, 2016,
and reinstate this appeal on the active docket. Appellants’ brief is due within 30 days of the date
of this order. The brief shall comply with Rule 38.1, including citations to the record and to
authority. See TEX. R. APP. P. 38.1. No further extensions will be granted absent exceptional
circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: June 30, 2016